DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
 	Claims 1-10 are pending in the application.

 				Claim Rejections - 35 USC § 103 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for ‘establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103 and potential 35 U.S.C. 102(a)(2) prior art under 35 U.S.C. 103. 	Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Backman (WO 2007/082341 A1) in view Adams (US 3102541 A).

    PNG
    media_image1.png
    418
    497
    media_image1.png
    Greyscale
 	As to claim 1, Backman discloses a hygienic device for the collection of menstrual flow (Abstract), comprising:  	an impermeable and flexible body (10) (vaginal cup 10; Fig.7-8; p.7,ll.1-28) comprising:  		an external lower part opposite to a mouthpiece (12) (mouth 12 within lip 17 Fig.7-8;p.7,ll.26), a fastening means to proceed to withdrawal after use, the fastening means comprising an elongate element (18) (elongate extension 18 Fig.7-8;p.8,ll.12-14) having a sufficient length in order that, once the device has been placed in the body of the user, a distal end of said flexible body (2) remains externally located (where the element /extension 18 is capable of being placed with a portion external to the body of the user, where the cup shaped container 11 of the body 10 can be placed in the vaginal canal, but with the element/extension 18 being externally located as outside the vaginal canal Fig.7-8;p.8,ll.12-14) .  	Backman does not teach that the elongate element is thread-like.
 	However, Adams teaches, in the same field of endeavor for the same purpose and function, a hygienic device for the collection of menstrual flow (catamenial device, Col.1,ll.7-10), comprising:

    PNG
    media_image2.png
    527
    246
    media_image2.png
    Greyscale
	an impermeable and flexible body (12) (impermeable thin flexible thermoplastic cup 12 with mouthpiece/upper opening 14 and closed bottom end; Fig.1; Col.2,ll.1-6; forming a cup like trap or collecting portion for menstrual secretions Col.2,ll.24-25) comprising:  		an external lower part (lower end 16) opposite to a mouthpiece (14) (upper opening/mouthpiece 14 within lip 10 Fig.1;Col.2,ll.2-6),  		a fastening means to proceed to withdrawal after use, the fastening means comprising a threadlike element (withdrawal string of end 16 of body 12 Fig.1 Col.2,ll.14-16); in order to withdraw the device using the thread/string that extends out 

 	As to claims 2-6, Backman discloses wherein:	(as per claim 3) the elongate element (18) consists in is a long and thin extension of the material itself of which the said flexible body (11) of the receptacle is made (Fig.7-8;p.8,ll.15-16);	(as per claim 4) the elongate element (18) has a structure easily cut at one, two or more points (between ribs 19 Fig.7-8), so that the user can cut the threadlike element (18) at will until leaving it with a minimum length (where ribs 19 define structures between which the element 18 can be cut, according to broadest reasonable interpretation,p.8,ll.20-24); 	(as per claim 5) the elongate element (18) has, at the proximal area, joining it to the lower part of the body (11) of the receptacle (10), at least one protrusion (19) (Fig.7-8;p.8,ll.20-22); and 	(as per claim 6) the elongate element (18) has, at the proximal area, joining it to the lower part of the body (11) of the receptacle, two protrusions (19) separate separated by a recess (between plurality of ribs, as at least 2 ribs 19; Fig.7-8;p.8,ll.21-24).  	Backman does not teach that elongate element is thread-like (as per claims 3-6); or a string (as per claim 2). 	However, Adams teaches a hygienic device for the collection of menstrual flow (catamenial device, Col.1,ll.7-10), comprising:
	an impermeable and flexible body (12) (impermeable thin flexible thermoplastic cup 12 with mouthpiece/upper opening 14 and closed bottom end; Fig.1; Col.2,ll.1-6; forming a cup like trap or collecting portion for menstrual secretions Col.2,ll.24-25) comprising:  		an external lower part (lower end 16) opposite to a mouthpiece (14) a fastening means to proceed to withdrawal after use, the fastening means comprising a threadlike element as a (withdrawal string of end 16 of body 12 Fig.1 Col.2,ll.14-16); in order to withdraw the device using the thread/string that extends out from the vagina when in use Col.2,ll.34-37. 	It would have been obvious to one of ordinary skill before the effective filing date to modify the elongate element of Backman with the string/thread of Adams, and one of skill would have been motivated to do so, in order to withdraw the device using the thread/string that extends out from the vagina when in use.

    PNG
    media_image3.png
    418
    497
    media_image3.png
    Greyscale
	As to claims 7-8, Bachman teaches that the distal end of the elongate element (18) has a protrusion (Fig.7-8 annotated above, as lowest rib 19 of 18 p.8,ll.20-24) to facilitate fastening it when it is complete (as facilitating grasping the end of the elongate element 18 Fig.7-8). 	Backman does not teach wherein: 	(as per claim 7) the elongate element is string-like or a thread; and  	(as per claim 8) the upper part of the body of the receptacle is provided with one or more holes close to the edge of the mouthpiece.	However, Adams teaches a hygienic device for the collection of menstrual flow (catamenial device, Col.1,ll.7-10), comprising:
an impermeable and flexible body (12) (impermeable thin flexible thermoplastic cup 12 with mouthpiece/upper opening 14 and closed bottom end; Fig.1; Col.2,ll.1-6; forming a cup like trap or collecting portion for menstrual secretions Col.2,ll.24-25) comprising:  		an external lower part (lower end 16) opposite to a mouthpiece (14) (upper opening/mouthpiece 14 within lip 10 Fig.1;Col.2,ll.2-6),  		a fastening means to proceed to withdrawal after use, the fastening means comprising 		(as per claim 7) a threadlike element (withdrawal string of end 16 of body 12 Fig.1 Col.2,ll.14-16); in order to withdraw the device using the thread/string that extends out from the vagina when in use Col.2,ll.34-37; and 		(as per claim 8) the body of the receptacle 12 is provided with one or more holes (18) adjacent to the edge of the mouthpiece 14 (where holes 18 are provided in the body of the receptacle 12, in order to allow escape of gases caused by the collection of the menstrual secretions Fig.1 Col.2,ll.45-49). 	It would have been obvious to one of ordinary skill before the effective filing date to modify the elongate element of Backman with the string/thread of Adams, and one of skill would have been motivated to do so, in order to withdraw the device using the thread/string that extends out from the vagina when in use; and in order to allow escape of gases caused by the collection of the menstrual secretions. 	The combination of Backman and Adams does not teach that the holes are on the upper part of the body, close to the edge of the mouthpiece.	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the holes at the top of the body close to the edge of the mouth piece, and one of skill would have been motivated to do so, in order to provide the advantage of allow gas to escape from the upper portion of the cup, where gases would collect in the upper portion of the cup due to gravity holding the secretions towards the bottom of the cup and gases towards the upper portion of the cup; and where rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04(I)C. 
	As to claim 10, Backman discloses wherein said flexible body (11) has a receptacle-shaped, cup type, form (cup shaped container, p.3,ll.16-24).

	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Backman in view Adams, and further in view of Pickering (WO 2006/058409 A1).

	As to claim 9, Backman discloses wherein said flexible body (11) is formed of a soft, elastomeric material p.4,ll.2-5). 	The combination of Backman and Adams does not teach that the elastic material is silicone. 	However, Pickering teaches, in the same field of endeavor for the same purpose and function, a hygienic device for the collection of menstrual flow (Abstract, Fig.1-4, [0016]-[0022]), comprising: an impermeable and flexible body (20) (menstrual cup 20 comprising receptacle 22 with a top opening 30 and closed lower end 32; Fig.1-4; [0016],ll.2-6) comprising:  		an external lower part opposite to a mouthpiece (12) (mouth 12 within lip 17 Fig.7-8;p.7,ll.26),  
	wherein the cup 20/receptacle 22 comprises an elastomeric material as preferably a silicone rubber [0021]-[0022]; in order to provide suitable medical and desired properties including lack of tissue irritation, easily sterilized (e.g., by boiling) without damage to the material, and providing a medical grade material [0022],ll.2-5.  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the soft, elastomeric material of Backman with the elastomeric material of Pickering as silicone, and one of skill would have been motivated to do so, in order to provide suitable medical and desired properties including lack of tissue irritation, easily sterilized (e.g., by boiling) without damage to the material, and providing a medical grade material, and having a stable composition for use internally such as for placement and use within the vaginal canal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show further the general state of the art.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm Eastern Time.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781